Citation Nr: 0710739	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for left hand wound 
with fracture of the second metacarpal and limitation of 
motion of the left index finger, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953 and from August 1953 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and May 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran does not have sleep apnea that is 
attributable to his active military service.

2.  The veteran's service-connected left hand (non-dominant 
hand) disability is manifested by symptoms of pain and 
weakness with full range of motion of the digits.

3.  Audiological evaluation reflects that the veteran's 
service-connected hearing loss is manifested by no worse than 
level II hearing impairment in both ears.

4.  The veteran's service-connected hemorrhoids are 
manifested by subjective complaints of occasional bleeding 
and leaking, and objective findings of a non-thrombosed 
external hemorrhoid which is 10 millimeters in size.


CONCLUSIONS OF LAW

1.  The veteran does not have sleep apnea that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected left hand wound with fracture of the second 
metacarpal and limitation of motion of the left index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.73, Diagnostic Codes 5229, 5309 (2006).

3.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2006).

4.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a March 2005 notice letter, the 
RO notified the veteran and his representative of the legal 
criteria governing his claim of service connection for sleep 
apnea.  By a statement of the case (SOC) in March 2004, the 
RO notified them of the criteria for his increased rating 
claims.  In a September 2005 SOC, as well as in February 2005 
and February 2006 supplemental SOCs, they were told of the 
evidence that had been considered in connection with the 
veteran's claims and the bases for the denial of his claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that March 2003 and March 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO also told the veteran to send it any evidence in his 
possession that pertained to his claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Thus, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, the RO properly re-adjudicated the sleep 
apnea claim in September 2005 and the increased rating claims 
in February 2006, which followed the notification.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  While the 
notice did not refer to criteria for assigning an effective 
date, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), this 
question is not now before the Board.  Consequently, a remand 
of the issues on appeal is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Leavenworth and Topeka, Kansas, and Kansas City, Missouri.  
Additionally, in March 2003 and January 2006, the veteran was 
provided VA examinations in relation to his increased rating 
claims, the reports of which are of record.  Furthermore, the 
veteran was afforded a hearing before the Board in January 
2007, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

The Board notes that a medical examination was not provided 
and a medical opinion was not obtained for the sleep apnea 
service connection claim.  As noted in the analysis section 
below, the evidence does not establish that the veteran 
suffered an event, injury, or disease in service relating to 
sleep apnea.  Therefore, a medical examination or opinion is 
not necessary to decide the claim based upon a review of the 
evidence of record.  See 38 C.F.R. § 3.159(c)(4).


II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  The veteran 
contends that his current sleep apnea had its onset during 
service.  He asserts that he has had trouble sleeping ever 
since then, including tossing and turning and snoring.  His 
spouse also stated the same.

A review of the medical evidence reveals that the veteran was 
first clinically diagnosed with sleep apnea in December 2003 
during a Topeka VAMC sleep study.  He was found to have 
moderately severe obstructive sleep apnea syndrome.  No 
etiology was provided.  The veteran has since used a 
continuous positive airway pressure (CPAP) machine for 
treatment.  Hence, a current disability is shown by the 
evidence.

Even though a current disability is shown, the Board finds 
that there is no competent evidence that the veteran had 
sleep apnea or related symptomatology during active military 
service.  The veteran's SMRs are negative for any complaints, 
findings, or symptoms of a sleep disorder.  No related 
problems were noted on his entrance examination in June 1950.  
The veteran underwent at least nine periodic examinations 
during his time in service, all of which were normal relative 
to any problem that might be suggestive of sleep apnea.  
Regarding examinations in June 1956, January 1964, October 
1969, and October 1970, under the reported history section 
for "frequent trouble sleeping," the veteran checked the 
box "no."  Finally, the veteran's February 1971 separation 
examination was normal regarding sleep disorders.  He again 
checked "no" for frequent trouble sleeping.  In a 
March 1954 record, the veteran did report that he could not 
sleep because of a toothache.  However, the Board does not 
find this evidence to be probative because the veteran's 
inability to sleep, in that instance, was related to an acute 
problem with his teeth and no underlying sleep disorder was 
noted.

Although the veteran and his spouse are competent to provide 
testimony regarding certain symptoms such as trouble 
sleeping, the Board finds that the medical evidence contained 
in the SMRs demonstrates that there was no onset of sleep 
apnea during active military service.  The extensive twenty-
year medical history documented in service outweighs their 
testimony.

Additionally, there is no competent medical evidence of a 
nexus between the veteran's current sleep apnea and his 
active military service.  The relevant VA records do not 
contain information regarding etiology.  Given that the 
veteran's first documented complaint of, and treatment for, 
sleep apnea was over twenty years after separation, the Board 
cannot find that the veteran's current sleep apnea is 
attributable to his active military service.  While the 
veteran and his spouse have provided testimony as to a nexus, 
they are not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the reasoning above, the Board finds that the claim 
of service connection for sleep apnea must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine in reaching this conclusion.  Nevertheless, as 
the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

B. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran was originally award service connection 
in September 1971 for the disabilities for which he is 
claiming a higher evaluation.  The veteran filed his claims 
for increased ratings in January 2003.

1. Left Hand

The veteran's service-connected left hand disability is 
currently assigned a 10 percent disability rating under 
Diagnostic Code 5309 for Muscle Group IX, which concerns the 
intrinsic muscles of the hand.  38 C.F.R. § 4.73 (2006).  A 
note to Diagnostic Code 5309 provides that muscle injuries to 
the hand should be rated based on limitation of motion, with 
a minimum rating of 10 percent.  Id.

The record reflects that on VA examination in January 2006, 
the veteran complained of pain in the left hand during cold 
weather or impact.  The veteran was shown to be right hand 
dominant.  Examination showed full range of motion of the 
left thumb and four fingers.  The examiner reported that 
there was no gap between the thumb and the tip of the 
fingers, between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers, or between the fingertips 
and the proximal transverse palmar crease.  There was no 
flexion deformity and range of motion was not limited by pain 
in the index finger.  The veteran's dexterity of the left 
hand was poor and his grip was weak.  An associated x-ray 
report showed an old traumatic deformity of the second 
metacarpal bone.  The examiner provided a diagnosis of 
status-post traumatic fracture of the left index finger 
without deterioration in structure or function.  The veteran 
underwent prior VA examination in March 2003.  However, the 
Board does not find that examination probative because it is 
unclear on the face of the report whether the right or left 
hand was examined.

The Board finds that the currently assigned 10 percent rating 
is appropriate, as the evidence does not reflect that there 
is limitation of motion sufficient to assign a higher rating 
under any potentially applicable diagnostic code.  The 
maximum rating of 10 percent for limitation of motion of an 
index finger has already been assigned.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5229) (2006).  As full range of 
motion is evidenced in the left thumb and other fingers, an 
evaluation for limitation of motion for another individual 
digit is not warranted.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5228-5230).  There is no indication in the record that 
any of the digits are ankylosed.  Thus, Diagnostic 
Codes 5216-5227 do not apply.  A higher rating is also not 
required for functional loss, as the veteran was shown to 
have full range of motion of the left index finger, which was 
not limited by pain.  Any other functional loss due to 
weakness or incoordination is already contemplated in the 
minimum 10 percent rating currently assigned.  In sum, an 
increased rating is not warranted for the veteran's service-
connected left hand wound with fracture of the second 
metacarpal and limitation of motion of the left index finger.

2. Hearing Loss

The veteran contends that his bilateral hearing loss has 
worsened.  His spouse testified that he cannot hear the 
telephone, doorbell, alarm, or TV very well.  As such, he 
seeks an increased rating.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2006).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2006).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2006).

A review of the current medical evidence of record reflects 
that the veteran was afforded a VA audiological examination 
in March 2003.  The veteran was diagnosed with moderate to 
moderately severe high frequency sensorineural hearing loss 
in the right ear and severe high frequency sensorineural 
hearing loss in the left ear.  The results correlate to level 
I hearing impairment for the right ear and level II hearing 
impairment for the left ear.  See 38 C.F.R. § 4.85 (Table 
VI).  When the levels of hearing impairment are combined 
under Table VII, a noncompensable rating is warranted.  The 
veteran underwent further VA audiological examination in 
January 2006.  He was diagnosed with bilateral sensorineural 
hearing loss.  The results from this examination correlate to 
level II hearing impairment in both ears, which also warrants 
a noncompensable rating.  38 C.F.R. § 4.85 (Diagnostic 
Code 6100).  Section 4.86 is not for application because an 
exceptional pattern of hearing impairment is not shown.

Thus, based on the results of VA audiological examination, 
the veteran does not warrant a higher rating for bilateral 
hearing loss.  Although the recent testing in January 2006 
suggests some slight worsening when compared with the earlier 
VA examination from March 2003, the results still do not 
reflect hearing loss that rises to the level of a compensable 
rating.  There is no other competent medical evidence that is 
contrary to these findings.  The Board finds that the 
preponderance of the evidence is against a higher rating 
because one is not warranted according to the results of the 
current audiological evaluation of record.

3. Hemorrhoids

Under the applicable criteria governing the veteran's 
hemorrhoids claim, mild or moderate internal or external 
hemorrhoids warrant a noncompensable (0 percent) rating.  
Large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, warrant a 
10 percent rating.  With persistent bleeding and with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted, which is the highest schedular rating under this 
diagnostic code.  38 C.F.R. § 4.114 (Diagnostic Code 7336) 
(2006).

The veteran was afforded a VA examination in March 2003 
concerning his hemorrhoids claim.  The veteran stated that he 
had very little problem with bleeding and occasionally found 
blood in his stool approximately once per week.  He reported 
having some leaking of bowel material if he walked for too 
long.  For treatment, the veteran used Preparation-H two to 
three times per month.  On examination, the examiner found no 
colostomy, fecal leakage, bleeding, external hemorrhoids, or 
fissures.  The walls of the rectum were smooth and sphincter 
tone was normal.  The examiner diagnosed the veteran with 
hemorrhoids, currently not thrombosed.

In January 2006, the veteran underwent another VA 
examination.  The examiner reported finding no fissures, 
fecal leakage, or frank bleeding.  There was one sessile, 
non-thrombosed hemorrhoid approximately 10 millimeters in 
diameter.  Palpation revealed no internal hemorrhoids and 
there were no physical signs of anemia.  A diagnosis of 
external, non-thrombosed hemorrhoid was provided.

VA medical records were negative for treatment for 
hemorrhoids.  During the January 2007 hearing, the veteran 
stated that no leakage was shown on examination because he 
took a shower prior to arriving.  He stated that he wears a 
pad some days because he does not have much control.  The 
veteran also reported that there was bleeding sometimes and 
that he uses four tubes of Preparation-H per year for 
treatment.

After reviewing the medical evidence of record, the Board 
finds that the degree of impairment resulting from the 
veteran's service-connected hemorrhoids does not warrant a 
compensable rating.  In March 2003, hemorrhoids were not 
shown.  Even though one external hemorrhoid was identified on 
VA examination in January 2006, the medical evidence does not 
more nearly approximate a 10 percent rating for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  Likewise, the 
evidence does not reflect persistent bleeding with secondary 
anemia or with fissures to warrant a 20 percent rating.  
Absent any findings which reflect that the veteran's service-
connected hemorrhoids are more than mild or moderate, a 
compensable rating is not warranted.  38 C.F.R. § 4.118 
(Diagnostic Code 7336).



4. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's left hand disability, hearing 
loss, and hemorrhoids reflect so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In fact, his disabilities are accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the written contentions and hearing 
testimony of the veteran and his spouse with regard to the 
veteran's claims for increased ratings for his service-
connected left hand, hearing loss, and hemorrhoid 
disabilities.  While the Board does not doubt the sincerity 
of their beliefs that his disabilities are more severely 
disabling than they are currently rated, as lay persons 
without the appropriate medical training or expertise, they 
are not competent to provide a probative opinion on a medical 
matter-such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See 
Bostain, 11 Vet. App. at 127.

For all the foregoing reasons, the Board finds that the 
claims for increased ratings for left hand wound with 
fracture of the second metacarpal and limitation of motion of 
the left index finger, bilateral hearing loss, and 
hemorrhoids must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for increased 
ratings, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea is denied.

An increased rating for left hand wound with fracture of the 
second metacarpal and limitation of motion of the left index 
finger is denied.

An increased rating for bilateral hearing loss is denied.

An increased rating for hemorrhoids is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


